Case: 21-20261     Document: 00516094659          Page: 1    Date Filed: 11/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                November 16, 2021
                                   No. 21-20261
                                                                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Heriberto Garcia-Vargas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 4:21-CR-00013-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Heriberto Garcia-Vargas pled guilty to illegal reentry following
   deportation. The district court sentenced Garcia-Vargas to a Guidelines
   term of 23 months of imprisonment with a two-year term of supervised
   release. After filing a notice of appeal, counsel for Garcia-Vargas moved to
   withdraw, asserting that the appeal presented no legally nonfrivolous issues


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20261      Document: 00516094659          Page: 2   Date Filed: 11/16/2021




                                    No. 21-20261


   under Anders v. California, 386 U.S. 738 (1967). Garcia-Vargas did not file a
   response to his attorney’s motion by the applicable deadline.
           There is only one potentially appealable issue, which is under our
   precedent in United States v. Diggles, 957 F.3d 551 (5th Cir.) (en banc), cert.
   denied, 141 S. Ct. 825 (2020). There we held that “a sentencing court must
   pronounce [supervised release] conditions that are discretionary under 18
   U.S.C. § 3583(d).” 957 F.3d at 563. In this case, the district court ordered
   Garcia-Vargas to “comply with [the] standard conditions that have been
   adopted by this Court under General Order 2017-1, which was attached to
   the Presentence Investigation Report in this matter.” In fact, the General
   Order was not attached to the presentence report, potentially calling into
   question whether the supervised release conditions were validly pronounced.
           This issue is resolved by one of our recent decisions. See United
   States v. Martinez, 15 F.4th 1179 (5th Cir. 2021). There, we held that the
   district court did not err when it imposed what it called the “standard
   conditions” of the court’s standing order on conditions of probation and
   supervised release, even though the district court did not cite the standing
   order. Id. at 1180–81. The court held that “Martinez . . . had in-court notice
   of the conditions being imposed and ample opportunity to object.” Id. at
   1181.
           Martinez’s counsel “certainly knew that the standard conditions
   being imposed were the ones listed in the standing order,” without a citation
   to the actual order. See id. It would have been even clearer to Garcia-Vargas
   and his counsel which conditions were to be imposed when the standing
   order was cited in the presentence report.
           Counsel’s motion for leave to withdraw is GRANTED and the
   appeal is DISMISSED. See 5th Cir. R. 42.2.




                                         2